Citation Nr: 0410661	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-18 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
status post excision of an accessory navicular and caleo-navicular 
right foot, currently rated as 10 percent disabling.  

2.  Entitlement to an initial rating in excess of 20 percent for 
residuals of a lumbar fusion with radiculitis from March 6, 1996, 
to May 10, 2001, and an initial rating in excess of 40 percent 
from May 11, 2001, to September 9, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
November 1971 and from August 1973 to August 1977.

This comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 1998 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied entitlement to a 
rating in excess of 10 percent for residuals of a status post 
excision of an accessory navicular and caleo-navicular right foot, 
and from a June 1999 rating decision in which the RO granted 
service connection for residuals of a status post fusion, L5-S1 
with radiculitis, rated as 20 percent disabling effective March 6, 
1996.  

Regarding the low back claim, the veteran appealed the initial 20 
percent rating determination.  In July 2001, the RO increased the 
rating to 40 percent, effective May 11, 2001.  In January 2002, 
the RO increased the rating to 60 percent, effective September 10, 
2001.  Generally, it is presumed that the veteran is seeking the 
maximum benefit allowed by law and regulation.  At his May 2003 
hearing before the undersigned, however, the veteran withdrew the 
claim of entitlement to an initial rating in excess of 60 percent 
subsequent to September 10, 2001.  38 C.F.R. § 20.204 (2003).  As 
such, the issues on appeal are as stated on the title page.  
Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. 
App. 35 (1993).

In correspondence received in June 2000, the veteran indicated 
that he wanted to pursue claims of entitlement to service 
connection for a bilateral knee disorder and whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a neck disorder.  
Additionally, at his May 2003 hearing, the veteran indicated that 
he wanted to pursue a claim of entitlement to special monthly 
compensation based on the loss of use of the right foot and raised 
the issue of entitlement to an effective date earlier than March 
6, 1996, for the grant of service connection for residuals of a 
lumbar fusion with radiculitis, rated as 20 percent disabling.  
These matters have not been developed for appellate review.  They 
are referred to the RO for any development deemed appropriate.  

In February 2003, the RO denied service connection for post-
traumatic stress disorder (PTSD).  The veteran's representative 
disagreed with the determination.  In written correspondence 
received in March 2003, however, the veteran indicated that he did 
not want to pursue the PTSD claim.  As such, the veteran has 
properly withdrawn this matter, and no additional action is 
needed.  38 C.F.R. § 20.204.   


FINDINGS OF FACT

1.  The record contains the information and evidence necessary for 
an equitable disposition of the veteran's lumbar fusion with 
radiculitis claims.  

2.  From March 6, 1996, through May 10, 2001, and from May 11, 
2001 through September 9, 2001, the veteran's back disability was 
manifested by a fusion at L5-S1 with no more than severe 
limitation of motion with pain or severe intervertebral disc 
syndrome with recurring attacks. 

3.  The veteran's lumbar fusion with radiculitis does not present 
an exceptional or unusual disability picture so as to render 
impractical the application of regular scheduler standards.


CONCLUSIONS OF LAW

1.  An initial rating of 40 percent for residuals of a lumbar 
fusion with radiculitis from March 6, 1996, through May 10, 2001, 
is warranted.  38 U.S.C. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5289 (in effect 
before September 26, 2003).

2.  An initial rating in excess of 40 percent for residuals of a 
lumbar fusion with radiculitis from May 11, 2001, through 
September 9, 2001, is not warranted.  38 U.S.C. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5289, 5293 (in effect before September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated the 
well-grounded claim requirement, expanded the duty of VA to notify 
a claimant and his or her representative of the information and 
evidence necessary to substantiate a claim, and enhanced VA's duty 
to assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

VA issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The amendments 
were effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii), which are effective August 29, 
2001.  VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than those 
provided in the VCAA.  66 Fed. Reg. 45,629.  Accordingly, in 
general where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

In this appeal, VA has fulfilled its duty to assist the veteran 
under the VCAA.  The veteran and his representative have been 
notified of the information and medical or lay evidence needed to 
substantiate his claims.  By rating decision dated in June 1999, 
statement of the case dated in December 1999, supplemental 
statements of the case dated in April 2000, May 2000, and June 
2001, VA apprised the veteran and his representative of the law 
applicable in adjudicating the appeal, the reasons and bases for 
the VA decisions, and the information and evidence needed to 
substantiate his claims.  VA told the veteran that to substantiate 
his claims, he needed to demonstrate that he had severe limitation 
of motion or severe or pronounced intervertebral disc syndrome.  
The record reflects that the veteran informed VA of relevant 
information and evidence.  It also reflects that VA assisted him 
with obtaining his VA and non-VA medical records, employment 
records, and records from other Federal agencies.  As such, VA has 
fulfilled its duty to inform the veteran of the information and 
evidence needed to substantiate his claims.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has also fulfilled its duty to assist the veteran.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence has been obtained and 
associated with the claims folder.  The evidence includes service 
medical records, reports of VA examinations, VA and non-VA 
treatment reports, and reports from the Social Security 
Administration.  Reports from the veteran's worker's compensation 
claim are also of record.  The veteran has furnished medical 
release of information forms and informed VA of any dates and 
places of treatment, as well as other pertinent information and 
evidence.  As previously indicated, the record is replete with VA 
and non-VA medical reports.  The veteran's hearing transcripts are 
also of record.  Accordingly, VA has met its duty to assist, and 
there is no need for further development.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159(d).  

During the pendency of this appeal, the rating criteria for the 
evaluation of skin and lumbar spine disabilities were revised.  
Effective August 30, 2002, the Schedule of Ratings for the Skin 
was amended.  67 Fed. Reg. 49590-49599 (July 31, 2002) (codified 
as 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833).  Effective 
September 23, 2002, the Schedule of Ratings for Intervertebral 
Disc Syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  
Finally, effective September 26, 2003, the Schedule of Ratings for 
the Musculoskeletal System: Diseases and Injuries of the Spine 
were amended.  See 68 Fed. Reg. 51454-51456 (August 27, 2003) (to 
be codified as 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243).  Although the aforementioned amendments provide new rating 
criteria for lumbar spine disabilities, the new rating criteria 
are not for application in this case.  VA law and regulation 
prohibit the retroactive application of revised rating criteria 
before the effective date of the amendment .  38 U.S.C. § 5110(g); 
38 C.F.R. §§ 3.114, 3.400(p); VAOPGCPREC 3-00.  Accordingly, any 
additional development in this regard would be futile.  VAOPGCPREC 
3-00; Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A remand is 
inappropriate where there is no possibility of any benefit flowing 
to the veteran).

In this case, the duty to notify and duty to assist the veteran 
have been fulfilled.  All information and evidence have been 
developed to the extent possible and no prejudice will result to 
the veteran by the Board's consideration of this matter.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The veteran seeks increased ratings for his service-connected 
lumbar fusion with radiculitis.  The elements to be considered 
primarily include the history of the injury and reduction in the 
joint's normal excursion of movement on different planes.  38 
C.F.R. §§ 4.41, 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, and 
pain on movement, swelling, or instability, must be considered.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is also a factor of 
disability.  38 C.F.R. § 4.40.  Functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is also for consideration.  38 
C.F.R. §§ 4.10, 4.40, 4.59. 

As previously noted, the criteria associated with the lumbar spine 
and skin in effect before August 30, 2002, September 23, 2002, and 
September 26, 2003, where appropriate, are for application in 
evaluating the veteran's disability.  38 U.S.C. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p); VAOPGCPREC 3-00.  As such, the Schedule 
for Rating Disabilities, in relevant part, provides the following:

Favorable ankylosis of the lumbar spine warrants a 40 percent 
rating.  Unfavorable ankylosis of the lumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289.

Moderate limitation of motion of the lumbar spine warrants a 20 
percent evaluation.  Severe limitation of motion warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent rating.  Severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent rating.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to site of 
diseased disc with little intermittent relief warrants a 60 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Sacroiliac injury and weakness, or lumbosacral strain, with muscle 
spasm on extreme forward bending, and unilateral loss of lateral 
spine motion in a standing position warrants a 20 percent rating.  
Severe sacroiliac injury and weakness, or lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or some 
of the above manifestations with abnormal mobility on forced 
motion warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5294, 5295.

Scars that are superficial and poorly nourished with repeated 
ulcerations, or that are superficial, tender and painful on 
objective demonstration, warrant a 10 percent rating.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804.  Other scars shall be rated on 
limitation of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.

When after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 C.F.R. § 
4.3; see also 38 U.S.C. § 5107(b).

In June 1999, the RO granted service connection for residuals of a 
status post fusion of the L5-S1 with radiculitis and assigned a 20 
percent rating, effective March 6, 1996.  The veteran appealed, 
seeking a rating in excess of 20 percent.  At his hearing in 
January 2000 the veteran complained of constant back pain that 
interfered with family events.  He added that his medication 
caused him to sleep a lot, and pain, at times, interfered with 
bowel movements.  By rating action dated in July 2001, the RO 
increased the 20 percent rating to 40 percent, effective May 11, 
2001, through September 9, 2001.  The veteran withdrew the appeal 
for an increased rating thereafter.  Accordingly, the rating 
periods on this appeal are entitlement to a rating in excess of 20 
percent from March 6, 1996, through May 10, 2001, and entitlement 
to a rating in excess of 40 percent from May 11, 2001, through 
September 9, 2001.

Because the veteran appealed the RO's determination at the time of 
an initial rating determination, separate ratings can be assigned 
for separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

After reviewing the evidence of record for the period of March 6, 
1996, through May 10, 2001, the Board finds that the criteria for 
an initial rating of 40 percent and no more have been met.  By 
history and currently, the evidence establishes that the veteran 
has ankylosis of the lumbar spine resulting from the spinal fusion 
of the fifth lumbar vertebrae to the sacrum.  Ankylosis is 
"immobility and consolidation of a joint due to disease, injury or 
surgical procedure."  See Colayong v West, 12 Vet. App. 524 (1999) 
(citing Dorland's at 86)).

The record shows that in July 1993, the veteran underwent a 
microdiscectomy L5-S1; medial facetectomy and foraminotomy of L5-
S1 on the right; anterior transverse process spinal fusion at L5-
S1; right iliac bone grafting; and implantation of a bone growth 
stimulator.  See July 1993 Valley Presbyterian Hospital reports.  
Other objective evidence substantiating the veteran's anklyosis of 
L5-S1 is also of record.  A May 1997 Social Security disability 
evaluation report from Cherokee Therapeutics contains a report of 
an x-ray study showing fusion of L5-S1 and spinal bifida at S1 
with an internal bone stimulator.  The assessment was status post 
L5-S1 fusion.  On VA examination in January 1998, x-ray studies 
revealed a solid fusion at the lumbosacral level with an implanted 
electrical stimulator.  The diagnosis was spinal fusion of L5-S1.  
At VA fee-basis examination in April 1999, x-ray findings revealed 
a normal lordosis, a fusion at L5-S1 without rotational deformity, 
a laminectomy at L5, a bone stimulator, and normal sacroiliac 
joints.  At fee basis VA examination in May 2001, x-ray studies 
were generally similar.  The diagnosis was status post 
intervertebral disc syndrome L5-S1.  

As demonstrated above, the veteran has had a fusion of L5-S1 since 
service connection has been in effect.  Thus, the veteran's 
favorable anklyosis of the lumbar spine meets the criteria for a 
40 percent rating from March 6, 1996 to May 10, 2001.  38 C.F.R. § 
4.71a, Diagnostic Code 5289.  The Board acknowledges that there is 
contradictory evidence of record regarding whether the veteran's 
low back disability is partially or completely attributable to his 
service-connected right foot injury or to his 1984 post-service 
work-related injury.  However, the Board also acknowledges that 
the record is void of any evidence separating the effects of the 
service connected disability and the post-service work related 
injury.  See generally, Mittleider v. West, 11 Vet. App. 181 
(1998).  Thus, in this regard, all reasonable doubt is resolved in 
the veteran's favor.  

The objective evidence does not demonstrate that a rating in 
excess of 40 percent from March 6, 1996, through May 10, 2001, is 
warranted, however.  With regard to Diagnostic Code 5289, clinical 
findings do not show evidence of unfavorable ankylosis of the 
lumbar spine.  In fact, April 1999 x-ray findings show that the 
lumbar spine had no rotational deformity and normal sacroiliac 
joints.  Thus, an increased rating to 50 percent under Diagnostic 
Code 5289 is not warranted.  38 C.F.R. § 4.7.

The Board has also considered all other "potentially applicable" 
provisions of law and regulation in accordance with Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nonetheless, the criteria for 
a rating in excess of 40 percent still have not been met.  
Regarding Diagnostic Codes 5292 and 5295, the veteran's complaints 
of increased limitation of motion with radiating pain, muscle 
spasm, and numbness are acknowledged.  However, the maximum rating 
percentage allowable under these diagnostic codes has already been 
assigned.  Thus, no higher rating can be assigned.  38 C.F.R. § 
4.71a, Diagnostic Codes 5292 and 5295.

The Board has also considered whether a rating in excess of 40 
percent is warranted under Diagnostic Code 5293.  Diagnostic Code 
5293 provides a 60 percent rating for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate to 
the site of diseased disc with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  For this rating period on 
appeal, however, the competent medical evidence fails to 
demonstrate pronounced intervertebral disc syndrome.  

In a March 1996 statement, the veteran's chiropractor stated that 
the veteran had a herniated disc with other unrelated 
disabilities.  The chiropractor did not record manifestations 
indicative of pronounced intervertebral syndrome.  

In a May 1997 Social Security disability evaluation report from 
Cherokee Therapeutics, the veteran reportedly complained of 
constant aching of the lower back.  He reported that his pain 
became more intense and sharp with radiation down the right leg to 
the midcalf during weather changes.  He also stated that he had 
numbness and tingling down the right leg to include the third, 
fourth, and fifth toes.  Physical examination revealed marked pain 
over the right sacroiliac joint with forward flexion to the distal 
third of the leg, backward extension to 20 degrees, lateral tilt 
ranging from 35 to 40 degrees, bilaterally, and full lateral 
rotation, bilaterally.  Straight leg raising was negative to 65 
degrees, bilaterally, with hamstring tightness.  The assessment 
was status post L5-S1 fusion.  Although physical examination 
revealed marked pain over the right sacroiliac joint with moderate 
limitation of motion, no objective evidence of demonstrable muscle 
spasm, absent ankle jerk, or other neurological finding with 
little intermittent relief was present.

A June 1997 Medical Improvement Review report shows continued 
treatment for low back pain.  The report does not document 
symptoms of increased functional impairment due to pronounced 
intervertebral disc syndrome.

Objective findings recorded on VA and non-VA treatment reports 
from 1997 through 1999 also do not meet the criteria for a 60 
percent rating.  At VA examination in October 1997, clinical 
findings showed forward flexion to 30 centimeters of the floor 
with fingertips, extension to 10 degrees with pain, lateral 
bending on the left to 10 degrees, and lateral bending on the 
right to 20 degrees.  However, the veteran's strength and 
sensation were symmetrically intact; his knee jerks were tracked 
bilaterally; and, his ankle jerks were 1+ bilaterally with 
downgoing toes.  The impression was chronic low back pain without 
signs of radicular finding.  Diffuse atrophy on the right side was 
noted.

At VA examination in January 1998, the veteran complained of 
persistent pain of the lower back, muscle spasms while twisting, 
difficulty with sitting for more than 30 minutes, and difficulty 
with walking at times.  Although he stated that he did not perform 
household or yard work, he stated that on a daily basis, he walked 
a mile and a half with a trainer.  Despite the veteran's 
subjective complaints, objective findings revealed no more than 
severe intervertebral disc syndrome.  Physical evaluation revealed 
tenderness of the midline and right low back area with flexion 
from the fingertips to the midtibial level, extension from the 
hips, lateral bending to half of normal, and full rotation.  Pain 
on all movement and hip aesthesia to pinprick with S1 distribution 
of the left foot were noted as well.  Physical evaluation also 
revealed that the veteran's knee and ankle jerks were symmetrical 
and equal, and his muscle strength was normal.  The diagnosis was 
spinal fusion of L5-S1.

Private clinical reports dated from January 1998 through February 
1999 from J. Naidu, M.D., illustrate essentially the same lumbar 
disability picture.  A January 22, 1998, clinical entry reflects 
although the veteran could not sit on the examination table due to 
pain, he was ambulatory and able to stand and walk around the 
examination room.  Further, although the assessment was 
exacerbation of lumbar strain, the examiner reportedly found no 
new neurological deficits of the lower extremities.  Clinical 
entries recorded about a week later also reflect that the veteran 
had underlying lumbar disc disease with frequent exacerbation and 
that straight leg raising test was positive, bilaterally, when 
greater than 45 degrees.  However, the examiner reported "no 
significant neurosensory deficit," and that the veteran's deep 
tendon reflexes were symmetrical at 2+, bilaterally.  The 
assessment was probable lumbar radiculitis. 

Medical reports from Dr. Yoo dated from March 1998 though March 
1999 document continued treatment for low back pain.  The entries, 
however, do not show increased impairment.  An entry dated March 
25, 1998, records that physical examination revealed slight 
tenderness at the right middle back and right lower back area 
around iliolumbar ligaments.  Straight leg raising tests were 
equivocal on both sides.  Deep tendon reflexes were 1+/1+ at the 
knees.  Range of motion tests showed moderately decreased forward 
flexion with about 1-1/2-inches from the fingers to the floor.  
Findings on lateral bending, rotation, and posterior extension 
were described as fairly well maintained to normal.  The 
assessment was acute low back pain with a history of chronic back 
pain.  Clinical entries dated from April 1998 through October 1998 
show improvement of the veteran's chronic back pain.  Assessments 
made included acute back strain with history of chronic back pain, 
currently improved remarkably and low back strain with remarkable 
improvement.  Further, although a February 1999 clinical entry 
shows complaints of low back pain, the report also shows that on 
physical examination, deep tendon reflexes were 2+ with attention 
distracted, and negative straight leg raises were negative on each 
side.  The assessment was chronic back pain with lumbar disc 
disease.

At fee-basis VA examination in April 1999, range of motion tests 
showed flexion from zero to 55 degrees, extension from zero to 15 
degrees, lateral rotation from zero to 20 degrees bilaterally, 
lateral bending to 20 degrees bilaterally, and lateral rotation 
from zero to 25 degrees, bilaterally.  Pain was present and 
sciatic tension test was positive in sitting and suspine 
positions.  Examination also revealed a negative Patrick-Fabere's 
test.  No weakness, fatigue, or incoordination was detected 
either.  The diagnosis was radiculitis, status post fusion of L5-
S1.

Medical reports from The Facey Medical Center and Dr. Paul Yoo 
dated from May 1999 through March 2000 show continued treatment 
for low back pain with intermittent flare-ups.  An October 1999 
report reflects that the veteran stated that his back pain had 
been aggravated and that he had been on bed rest all day.  
Examination revealed that straight leg raising was positive on the 
right side and equivocal on the left.  Range of motion tests were 
markedly diminished in all directions.  The assessment was chronic 
low back pain with flare-ups.  However, the reports also show that 
in December 1999 the assessment was chronic low back pain with 
recent aggravation, but now settled down.  Further, a clinical 
entry dated in March 2000 notes that the veteran's chronic back 
pain was stable.  

Finally, the veteran appeared at a fee-basis VA examination in May 
2001.  After reviewing the veteran's medical records, the examiner 
reported that the veteran's back was symmetrical without 
paravertebral tenderness.  Forward flexion was to 45 degrees with 
extension to 15 degrees, lateral flexion to 30 degrees, 
bilaterally, and rotation to 30 degrees, bilaterally.  Although 
the veteran's range of motion was limited by pain, the examiner 
reportedly found no evidence of muscle spasm, tenderness, 
weakness, incoordination, fatigability, or lack of endurance.  
Straight leg raising produced pain in the low back on the right at 
63 degrees and on the left at 75 degrees.  On neurological 
examination, all reflexes were normal bilaterally and strength was 
5/5 throughout.  The diagnosis was status post intervertebral disc 
syndrome L5-S1 fusion. 

As illustrated above, the objective evidence establishes that a 
rating of 40 percent and no more is warranted.  Even when 
considering the veteran's complains of pain with radiculopathy, 
the objective evidence fails to demonstrate pronounced 
intervertebral disc syndrome.  The medical evidence is void of 
findings showing persistent symptoms compatible with sciatic 
neuropathy, demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased disc 
with little intermittent relief.  Therefore, the criteria for a 
rating in excess of 40 percent under Diagnostic Code 5293 have not 
been met.

The Board has also considered the provisions of Diagnostic Codes 
7804 and 7805, as the veteran has a surgical scar measuring 5-
centimeters of the lumbar spine.  However, the assignment of a 
rating in this regard is not warranted.  The record shows that the 
scar is non-disfiguring and essentially asymptomatic.  On VA 
examination in May 2001, the examiner described the scar as being 
non-disfiguring without evidence of keloid formation, ulceration, 
tenderness, soft tissue loss, elevation or depression, or 
adherence.  Thus, a rating under the provisions of Diagnostic 
Codes 7804 or 7805 is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805.

The evidence also fails to establish that the criteria for a 
rating in excess of 40 percent for the period from May 11, 2001, 
through September 9, 2001, have been met.  Rather, the objective 
medical evidence during this period shows that the veteran's 
symptoms were similar to findings recorded between March 6, 1996, 
and September 9, 2001.  

VA outpatient treatment reports dated from August 2001 through 
January 2002 are of record.  An August 2001 clinical entry 
reflects that the veteran's symptoms were largely mechanical with 
paraspinal tenderness, soreness of the iliac crest, and hamstring 
tightness, all on the right.  The assessment was chronic back 
pain, status post L5-S1 fusion with bone graft and bone stimulator 
placement in 1993.  No manifestations indicative of increased 
impairment were recorded.  Laboratory findings dated in August 
2001 showed that there was no evidence of focal disc bulge or disc 
herniation, and the spinal canal appears widely patent.  The 
findings showed that the veteran was status post L5 laminectomy 
with a posterior lateral fusion; a stimulator device with leads 
within the posteriolateral bone graft from L4 to S1.  It was 
reported that the fusion appeared solid and there was no evidence 
of motion between flexion and extension.  The melogram also showed 
very small posterior disc bulges at L3-L4 and L4-L5.  There was no 
evidence of focal disc herniation.  There was some decrease in 
filling of both L5 nerve root sleeves, more pronounced on the 
right, but without evidence of impingement of the nerve root 
sleeves, or mass effect upon the thecal sac.  The L5 nerve root 
appeared overall normal within the L5 lateral recesses.  The L5-S1 
neural foramina appear bilaterally.   

The veteran's VA outpatient treatment reports do not document 
evidence of increased impairment until September 11, 2001.  In a 
September 11, 2001 clinical entry, the veteran complained of pain 
that was constant, hard, and dull, which radiated down the right 
leg.  In addition, physical examination revealed muscle spasm of 
the sacrospinous muscles on the right side.  Muscle strength 
remained 5/5 without sensory loss.  Straight leg raising was 60 
degreees bilaterally, deep tendon reflexes were diminished 
bilaterally with downgoing plantar flexion.  The assessment was 
chronic low back with exacerbation.  

Based on the foregoing, the evidence fails to show that symptoms 
associated with the veteran's lumbar spine disability more nearly 
approximate the criteria for 60 percent rating before September 9, 
2001.  As previously noted, even when considering the veteran's 
complaints of pain with radiculopathy, the objective evidence 
fails to demonstrate pronounced intervertebral disc syndrome.  The 
veteran's objective disability picture is not productive of 
persistent symptoms compatible with sciatic neuropathy, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc with 
little intermittent relief.  Therefore, from May 11, 2001, through 
September 9, 2001, the criteria for a rating in excess of 40 
percent have not been met.  

Extraschedular Consideration

The pertinent provisions of 38 C.F.R. § 3.321(b)(1) have been 
considered.  There is no basis for an allowance of this claim in 
this regard.  In this case, there is no evidence of frequent 
hospitalization or marked interference with employment that is 
exceptional so as to preclude the use of the regular rating 
criteria.  Although the veteran has received Social Security 
Benefits since 1984, the evidence establishes that that disability 
determination was based on numerous disabilities.  The evidence 
does not establish that the veteran's low back disability alone 
causes marked interference with employment or frequent 
hospitalization so as to render the application of the regular 
rating criteria impractical.  Therefore, further consideration in 
this regard is not warranted.  


ORDER

An initial rating of 40 percent for residuals of a lumbar fusion 
with radiculitis from March 6, 1996, to May 10, 2001, is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.

An initial rating in excess of 40 percent for residuals of a 
lumbar fusion with radiculitis from May 11, 2001, to September 9, 
2001, is denied.


REMAND

The veteran seeks an increased rating for his service-connected 
right foot disability.  As previously noted, the VCAA redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

In an effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered to 
comply with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case. 

For this matter, the veteran maintains that symptoms associated 
with his right foot disability have increased in severity.  The 
veteran's most recent VA examination was conducted in May 2001.  
At that time, clinical findings revealed no more than moderate 
limitation of motion of the right ankle, without evidence of pain, 
weakness, incoordination, fatigability, or a lack of endurance.  
X-ray studies revealed partial fusion of the hind foot and 
unremarkably appearing metatarsals and phalanges of the right 
foot.  The diagnosis was status post excision of accessory 
navicular and calcanonavicular.  

At his May 2003 hearing before the undersigned, however, the 
veteran testified that he continues to have pain of the foot and 
that he walks with a severe limp.  He also testified that he has 
functional loss of the right foot.  While the veteran has 
indicated that he did not believe an additional VA examination was 
needed, he, via his representative, testified that the May 2001 VA 
examination was inadequate for rating purposes and that he would 
appear at a contemporaneous VA examination if needed.  

Based upon the veteran's contentions made during this appeal and 
review of the veteran's most recent VA examination report, which 
was conducted more than three years ago, the Board finds that a 
contemporaneous VA examination is needed to equitably decide the 
veteran's appeal.  A contemporaneous VA examination would help to 
ascertain the current level of severity of the service-connected 
right foot disability and to adequately access any functional and 
occupational impairment.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  For these reasons, a remand is required.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is REMANDED 
for the following development:

1.  Ask the veteran to submit any information or evidence, e.g., 
lay statements, medical evidence, or medical statements, in his 
possession to substantiate his claim of entitlement to an 
increased rating for residuals of a status post excision of 
accessory navicular and caleo-navicular right foot, currently 
rated at 10 percent.  

2.  Obtain the names and addresses of all medical care providers 
who have treated the veteran for the right foot disability since 
March 2002.  

3.  Schedule the veteran for a VA podiatry examination to 
determine the severity of his right foot disability.  Make the 
claims folders available to the examiner for review before the 
examination.  The examiner should record the range of motion of 
the affected joints, and should comment on the normal range of 
motion for such joint.  The appropriate clinical tests should be 
conducted.  The examiner should fully describe the veteran's 
symptoms, clinical findings, and associated functional impairment.  
In addressing functional and industrial impairment, the examiner 
should comment on whether the veteran's right foot disability 
causes pain, instability, weakened movement, excess fatigability, 
and incoordination.  

4.  Review the claims file and ensure that all notification and 
development action required by 38 U.S.C. §§ 5102, 5103, and 5103A 
(West 2002) have been fully complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2003).  If deemed appropriate, notify the 
veteran of the applicable provision of the VCAA, including what 
evidence is needed to support his claim, what evidence VA will 
develop, and what evidence the veteran must furnish.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

5.  Review the veteran's claim of entitlement to an increased 
rating for residuals of a status post excision of accessory 
navicular and caleo-navicular right foot, currently rated at 10 
percent.  Consider all pertinent law, regulations, and CAVC 
decisions, including whether the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) are for application.  Provide the veteran and 
his representative with a supplemental statement of the case, if 
the veteran's claim remains denied.  Discuss all pertinent law and 
regulations, and action taken on the veteran's claim in the 
supplemental statement of the case.  Allow the applicable time 
period to respond.

Thereafter, if in order, return the case to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case, and 
the veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Steven L. Keller 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



